Case: 22-40260     Document: 00516497810         Page: 1     Date Filed: 10/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 5, 2022
                                  No. 22-40260                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ignacio Giron-Vargas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:21-CR-2109-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Defendant-
   Appellant Ignacio Giron-Vargas has moved for leave to withdraw, filing a
   brief in accordance with Anders v. California, 386 U.S. 738 (1967), and United




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40260     Document: 00516497810          Page: 2   Date Filed: 10/05/2022




                                   No. 22-40260


   States v. Flores, 632 F.3d 229 (5th Cir. 2011). Giron-Vargas has not filed a
   response.
         Having reviewed the brief and record reflected therein, we concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. The Sentencing Guidelines and applicable procedural and
   substantive law support this conclusion.
         Counsel’s motion for leave to withdraw is GRANTED; counsel is
   excused from further responsibilities herein; and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2.




                                        2